815 F.2d 701
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.AWYZ/13 COMPUTER & MISSLE SECURITY, Petitioner,v.U.S. POST OFFICE, Respondent.
No. 87-3083.
United States Court of Appeals, Sixth Circuit.
March 26, 1987.

ORDER
Before ENGEL and GUY, Circuit Judges;  and PECK, Senior Circuit Judge.


1
Appellant has filed a notice of appeal from a letter written to him by a Postal Inspector.  This letter is not an order within the meaning of 28 U.S.C. Sec. 1291(a).  Accordingly, this appeal is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.